Per Curiam:

This matter is before the Court upon receipt of a certified copy of an order of disbarment of the Supreme Court of Georgia dated November 5, 1980.
The disciplinary action was based upon Respondent’s failure to maintain complete records and failure to render a full accounting to the client of trust funds held by Respondent in a fiduciary capacity. Further, Respondent was found to have comingled his clients’ funds with his own, and to have engaged in professional conduct involving dishonesty, fraud, deceit, or wilful misrepresentation. The above acts constituted, respectively, violations of standards 62, 63, 65, and 4 of the Georgia Code Ann. Title 9, Appen. Part IV, Rule 4-102 (1980 Cum. Supp.)
Pursuant to Section 29 of the South Carolina Rule on Disciplinary Procedure, Respondent was notified of his right to file a statement that the imposition of identical discipline in this State would be unwarranted and the reasons therefor.
After reviewing the Statement filed by Respondent’s counsel on December 19, 1980, we find that Respondent has failed to show cause why imposition of the identical discipline in this State would be .unwarranted.
It is therefore ordered that Respondent Kenneth R. Chance is hereby disbarred from the practice of law in this State. He shall within five (5) days of the service of this order surrender his Certificate to Practice Law to the Clerk of this Court for cancellation.